DETAILED ACTION
This is a response to applicant’s submissions filed on 3/7/2022.  Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary gear assembly is configured for self-locking (claim 1, lines 7-8); and the gear driving device is configured to maintain position of the running board in response to the stopping of movement of the running board (claim 11, lines 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, lines 7-8, the phrase “the secondary gear assembly is configured for self-locking” is not clearly described in the written description of the invention.  Pg. 2, lines 4-5 recite that the gear device achieves self-locking with the gear assembly.  However, the specification provides no basis for how the gear assembly 3 is configured to lock itself.  From the figures and specification, gear assembly 3 is an eccentric gear set, and there is nothing shown or disclosed indicating how the gear set can lock itself.  One of ordinary skill in the art would not recognize that the written description of the invention provides support for the claims, and would not be able to make and/or use the invention. 
Claims 2-11 are also rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 7-8, the phrase “the secondary gear assembly is configured for self-locking” renders the claim indefinite because it is unclear what is being referred to.  The specification provides no basis for how the gear assembly 3 is configured to lock itself, and one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Regarding claim 11, lines 2-3, the phrase “the gear driving device is configured to maintain position of the running board in response to the stopping of movement of the running board” renders the claim indefinite because it is unclear what is being referred to.  The specification provides no basis for how the gear driving device is configured to maintain position of the running board in response to the stopping of movement of the running board, and one of ordinary skill in the art would not be able to ascertain the scope of the claim.
Claims 2-11 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924.
Regarding claim 1, as best understood, Larsh discloses a gear driving device for an automotive movable part, the gear driving device comprising a motor and a driver gearbox (e.g., 18 and 10, fig, 1), 
wherein the driver gearbox includes a planetary gear assembly and a secondary gear assembly (e.g., see fig. 3), 
wherein the input of the planetary gear assembly is connected to the motor, and the output of planetary gear assembly is connected to the secondary gear assembly, the secondary gear assembly configured for self-locking (e.g., see fig. 3).  
Larsh does not disclose the driver gearbox includes at least two stages of planetary gear assemblies connected in series.
Boutouil et al. discloses adding an additional planetary gear set connected in series to a driver gearbox (para. 80, fig. 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include an additional planetary gear set as disclosed by Boutouil et al. to the gearbox disclosed by Larsh, in order to further reduce the speed of the motor, as taught by Boutouil et al. (para. 80).
Larsh, as modified, discloses the driver gearbox includes at least two stages of planetary gear assemblies connected in series, wherein a first stage planetary gear assembly of the at least two stages of planetary gear assemblies is connected to the motor (additional gear set of Boutouil et al., fig. 11), and a last stage planetary gear assembly of the at least two stages of planetary gear assemblies is connected to the secondary difference gear assembly (gear set 30/32/36/38 of Larsh, fig. 3).  
Note, the limitation “for an automotive movable part” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 2, Larsh, as modified, discloses the last stage planetary gear assembly includes a planetary carrier in the form of a disc (36, fig. 3), a plurality of gears arranged circumferentially on a side of the planetary carrier (32, fig. 3), and an output shaft arranged on the other side of the planetary carrier (42, fig. 3), 
the output shaft having, at its free end, an eccentric shaft section offset relative to the centre of the planetary carrier, the eccentric shaft section is directly connected to the secondary difference gear assembly (42, fig. 3).  
Regarding claim 3, Larsh, as modified, discloses a liner is disposed between the secondary difference gear assembly and the last stage planetary gear assembly, the liner is positioned on the output shaft of the last stage planetary gear assembly and abutting the planetary carrier of the last stage planetary gear assembly (58, fig. 3).  
Regarding claim 5, Larsh, as modified, discloses the secondary difference gear assembly includes a fixed gear (48, fig. 3), a movable gear (52, fig. 3), and a planetary gear engaged simultaneously to the fixed gear and the movable gear (46, fig. 3), 
wherein an output shaft of the movable gear is supported by an installing bearing on a housing support of the secondary difference gear assembly (bearing shown between 14 and housing, fig. 3).  
Regarding claim 8, the limitation “the automotive movable part is a running board or a tonneau cover” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 9, Larsh, as modified, discloses the driver gearbox is made of metal material or plastic material (col. 7, lines 31-33).  
Regarding claim 10, Larsh, as modified, discloses the motor is an electric motor (18, fig. 3).   
Regarding claim 11, as best understood, Larsh, as modified, discloses wherein the gear driving device is configured to maintain position of the running board in response to the stopping of movement of the running board (the gear driving device of Larsh is capable of moving a running board attached at the output, and is also capable of maintaining the position of the running board in response to the stopping of movement of the running board when the motor is turned off).
The limitation “the running board is configured to move” has not been given patentable weight since the running board has not been positively recited in the preceding claims, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924, and further in view of Wang, U.S. Patent 10,344,857.
Regarding claim 4, Larsh, as modified, does not explicitly disclose the liner is formed by an oil bearing.  
Wang discloses an oil bearing is a known type of bearing for a shaft (col. 12, lines 45-49).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use an oil bearing as disclosed by Wang for the bearing disclosed by Larsh, since they are known equivalents, and in order to yield the predictable result of supporting the shaft.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924, and further in view of Kanai, U.S. Patent 9,309,921.
Regarding claim 6, Larsh, as modified, does not explicitly disclose the liner is formed by an oil bearing.  
Kanai discloses a composite bearing is a known type of bearing for a shaft (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a composite bearing as disclosed by Kanai for the bearing disclosed by Larsh, since they are known equivalents, and in order to yield the predictable result of supporting the shaft.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924, and further in view of Szalony et al., U.S. Patent 7,083,538.
Regarding claim 7, Larsh, as modified, does not explicitly disclose the fixed gear has 22 teeth, the movable gear has 23 teeth, and the planetary gear has 20 teeth.  
Szalony et al. discloses the diameter of the planetary gears in each gear set may be varied along with the number of teeth to alter the gear ratio as desired within the transmission (col. 5, lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the claimed number of teeth for each of the gears in Larsh, in order to alter the gear ratio as desired, as taught by Szalony et al., and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Larsh fails to teach or suggest a secondary gear assembly configured for self-locking (Applicant’s Response, pg. 5), it is noted that applicant has not disclosed what makes the secondary gear assembly “self-locking”.  Since the limitation does not appear to be enabled by the specification, and since there is no disclosure to ascertain the scope of the claimed limitation, the gear assembly of Larsh (as part of a transmission including a motor) is interpreted by the examiner as configured to self-lock by turning off the motor such that the gear assembly does not move.  It is further noted that applicant’s disclosure provides as much disclosure of a self-locking structure as Larsh.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619